DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  “wherein caliper” in line of the claim should be --wherein the caliper--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “A brake caliper” in line 1 and “a caliper” in line 4 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the claim recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.   
Regarding claim 1, the claim recites “the remainder of the caliper” in lines 8 and 11 of the claim that are not clear what the applicant is referring to or considering.  Appropriate correction is required.   
Regarding claim 2, the claim recites “the brake caliper” in line 1 and “the caliper” in line 2 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.      
Regarding claim 2, the claim recites “different selected distance” in line 2 of the claim that is not clear what the applicant is referring to or considering.  Appropriate correction is required.   
Regarding claim 3, the claim recites “the brake caliper” in line 1 and “the caliper” in line 4 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.      
Regarding claim 4, the claim recites “the brake caliper” in line 1 and “the caliper” in line 2 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.         
Regarding claim 6, the claim recites “the brake caliper” in line 1 and “the caliper” in lines 1 and 2 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.         
Regarding claim 7, the claim recites “the brake caliper” in line 1 and “the caliper” in line 1 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.         
Regarding claim 8, the claim recites “the brake caliper” in line 1 and “the caliper” in line 1 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.         
Claim 9 recites the limitation "the anchor body" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the claim recites “the brake caliper” in line 1 and “the caliper” in lines 1 and 2 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.         
Regarding claim 11, the claim recites “the brake caliper” in line 1 and “the caliper” in line 2 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.         
Regarding claim 12, the claim recites “the brake caliper” in line 1 and “the caliper” in line 1 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.         
Regarding claim 13, the claim recites “ the compression spring is adjustable for applying a different force” in line 1 of the claim.  It is not clear how such compression spring is adjustable to apply the different force or what the applicant is considering.  Appropriate correction is required.   
Regarding claim 14, the claim recites “the brake caliper” in line 1 and “the caliper” in lines 1 and 3 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.         
Regarding claim 15, the claim recites “the brake caliper” in line 1 and “the caliper” in line 1 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 1 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.         
Regarding claim 17, the claim recites “the brake caliper” in line 1 and “the caliper” in line 4 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the claim recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.         
Regarding claim 17, the claim recites “the remainder of the caliper” in lines 8 and 10 of the claim that are not clear what the applicant is referring to or considering.  Appropriate correction is required.   
Regarding claim 18, the claim recites “the brake caliper” in line 1 and “the caliper” in lines 1-3 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 17 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.      
Regarding claim 19, the claim recites “the brake caliper” in line 1 and “the caliper” in line 1 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 17 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.        
Regarding claim 20, the claim recites “the brake caliper” in line 1 and “the caliper” in line 1 of the claim.  It is not clear if the applicant is referring them to the brake caliper or a caliper part/body of the brake caliper.  The examiner notes that the parent claim 17 recites a mount fixedly support the brake caliper and also recites a caliper connected to the mount for movement relative to the mount.  Therefore, it is not clear and confusing if the caliper is fixed or movable as recited in the claim.  Appropriate correction is required.      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 16 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Harold (US 3,618,714).
Regarding claim 1, Harold discloses a brake caliper (fig. 1) for selectively applying a braking force to a rotor (18), the braking caliper comprising: 
a mount (38) for attaching to a fixed surface to support the brake caliper; 
a caliper (10) connected to the mount for movement relative to the mount, the caliper including, 
a brake frame (30), 
a first brake pad (22) affixed to the brake frame, 
a pusher plate (14) supported by the caliper and movable with respect to the remainder of the caliper, 
a second brake pad (16) connected to the pusher plate (14) for conjoint movement with the pusher plate with respect to the remainder of the caliper, the second brake pad (16) being arranged in generally opposing relationship with the first brake pad (22) for engaging and braking opposite sides of the rotor, 
an adjustor (40) for controlling a position of the caliper with respect to the mount, the adjustor being configured for adjustment to change the position of the caliper with respect to the mount in an unactuated condition of the brake caliper thereby moving the caliper with respect to the mount and adjusting the position of the first and second brake pads with respect to the rotor (note col. 3, lines 4-33).
Re-claim 15, Harold discloses the caliper comprises a brake frame (10) including a first arm (30) mounting the first brake pad (22) thereon and a second arm (28) supporting the second brake pads (16).
Re-claim 16, Harold discloses the brake frame (10) is formed as a single piece of material.

Claims 1-3, 12-15 and 17-19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Becocci (US 6,161,658).
Regarding claim 1, Becocci discloses a brake caliper (fig. 1) for selectively applying a braking force to a rotor (D), the braking caliper comprising: 
a mount (T) for attaching to a fixed surface to support the brake caliper; 
a caliper (8, 21) connected to the mount for movement relative to the mount, the caliper including, 
a brake frame (21), 
a first brake pad (19) affixed to the brake frame, 
a pusher plate (7) supported by the caliper and movable with respect to the remainder of the caliper, 
a second brake pad (190) connected to the pusher plate (7) for conjoint movement with the pusher plate with respect to the remainder of the caliper, the second brake pad (190) being arranged in generally opposing relationship with the first brake pad (19) for engaging and braking opposite sides of the rotor, 
an adjustor (1, 9, 13, 14, 16, and 17) for controlling a position of the caliper with respect to the mount, the adjustor being configured for adjustment to change the position of the caliper with respect to the mount in an unactuated condition of the brake caliper thereby moving the caliper with respect to the mount and adjusting the position of the first and second brake pads with respect to the rotor (note col. 1, lines 35-50).
Re-claim 2, Becocci discloses the adjustor comprises a stop (note the member connecting the bolt 9) arranged to space the mount from the caliper and different selected distances.
Re-claim 3, Becocci discloses the stop comprises a locator bolt (9) threadably engaged with the caliper and arranged for engaging the mount thereby to set a spacing between the caliper and the mount, whereby turning the locator bolt changes the spacing between the caliper and the mount.
Re- claim 7, Becocci discloses the caliper further comprises a spacing body (note the member connecting the bolt 9) connected to the mount for movement relative to the mount.
Re-claim 12, Becocci discloses the pusher plate (7) is connected to the caliper by a compression spring (4).
Re-claim 13, Becocci discloses the compression spring is adjustable for applying a different force to the pusher plate (note the pin 5 can be adjusted to apply different force of pusher plate 7).
Re-claim 14, Becocci discloses the caliper comprises an adjustment bolt (5) engaging a portion of the compression spring in opposition to the pusher plate, the adjustment bolt being mounted on the caliper for movement relative to the caliper to change a distance between the adjustment bolt at the pusher plate to change the compression of the spring.
Re-claim 15, Becocci discloses the caliper comprises a brake frame (8, 21) including a first arm (21) mounting the first brake pad (19) thereon and a second arm (8) supporting the second brake pads (190).
Regarding claim 17, Becocci discloses a brake caliper (fig. 1) for selectively applying a braking force to a rotor (D), the braking caliper comprising: 
a mount (T) for attaching to a fixed surface to support the brake caliper; 
a caliper (8, 21) connected to the mount for movement relative to the mount, the caliper including, 
a brake frame (21), 
a first brake pad (19) affixed to the brake frame, 
a pusher plate (7) supported by the caliper and movable with respect to the remainder of the caliper, 
a second brake pad (190) connected to the pusher plate for conjoint movement with the pusher plate with respect to the remainder of the caliper, the second brake pad (190) being arranged in generally opposing relationship with the first brake pad (19) for engaging and braking opposite sides of the rotor, 
an adjustable spring (4) engaging the pusher plate for urging the pusher plate to move toward the first brake pad.
Re-claim 18, Becocci discloses the caliper further comprises an adjustment bolt (5) connected to the caliper and engaging the adjustable spring, the adjustment bolt being movable with respect to the caliper for changing a distance between the adjustment bolt and the pusher plate.
Claims 1-3, 12-15, 17 and 18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Woollams (US 6,386,339 B1). 
Regarding claim 1, Woollams discloses a brake caliper (figs. 1-8) for selectively applying a braking force to a rotor (25), the braking caliper comprising: 
a mount (21) for attaching to a fixed surface to support the brake caliper; 
a caliper (8, 9,  20, 22) connected to the mount (21) for movement relative to the mount, the caliper including, 
a brake frame (22), 
a first brake pad (26) affixed to the brake frame, 
a pusher plate (1, 3) supported by the caliper and movable with respect to the remainder of the caliper, 
a second brake pad (23) connected to the pusher plate for conjoint movement with the pusher plate with respect to the remainder of the caliper, the second brake pad (23) being arranged in generally opposing relationship with the first brake pad (26) for engaging and braking opposite sides of the rotor, 
an adjustor (24) for controlling a position of the caliper (8, 9,  20, 22) with respect to the mount (21), the adjustor being configured for adjustment to change the position of the caliper with respect to the mount in an unactuated condition of the brake caliper thereby moving the caliper with respect to the mount and adjusting the position of the first and second brake pads with respect to the rotor (note col. 2, line 60 to col. 3, line 8).
Re-claim 2, Woollams discloses the adjustor comprises a stop arranged to space the mount from the caliper and different selected distances (note the bolt 24 can be adjusted to set any selected distance between the caliper and the mount 21).
Re-claim 3, Woollams discloses the stop comprises a locator bolt threadably engaged with the caliper and arranged for engaging the mount thereby to set a spacing between the caliper and the mount, whereby turning the locator bolt changes the spacing between the caliper and the mount (note the bolt 24 can be adjusted to set any selected distance between the caliper and the mount 21).
Re-claim 12, Woollams discloses the pusher plate (1) is connected to the caliper by a compression spring (10).
Re-claim 13, Woollams discloses the compression spring is adjustable for applying a different force to the pusher plate (note the cap 9 and the adjacent bolt 1B can be adjusted to apply different force to the spring 10 and the pusher plate 1).
Re-claim 14, Woollams discloses the caliper comprises an adjustment bolt engaging a portion of the compression spring in opposition to the pusher plate, the adjustment bolt being mounted on the caliper for movement relative to the caliper to change a distance between the adjustment bolt at the pusher plate to change the compression of the spring (note the cap 9 and the adjacent bolt 1B can be adjusted to apply different force to the spring 10 and the pusher plate 1).
Re-claim 15, Woollams discloses the caliper comprises a brake frame (8, 22) including a first arm (22) mounting the first brake pad (26) thereon and a second arm (8) supporting the second brake pads (23).
Regarding claim 17, Woollams discloses a brake caliper (figs. 1-8) for selectively applying a braking force to a rotor (25), the braking caliper comprising: 
a mount (21) for attaching to a fixed surface to support the brake caliper; 
a caliper (8, 9,  20, 22) connected to the mount (21) for movement relative to the mount, the caliper including, 
a brake frame (22), 
a first brake pad (26) affixed to the brake frame, 
a pusher plate (1, 3) supported by the caliper and movable with respect to the remainder of the caliper, 
a second brake pad (23) connected to the pusher plate for conjoint movement with the pusher plate with respect to the remainder of the caliper, the second brake pad (23) being arranged in generally opposing relationship with the first brake pad (26) for engaging and braking opposite sides of the rotor, 
an adjustable spring (10) engaging the pusher plate for urging the pusher plate to move toward the first brake pad (note the cap 9 and the adjacent bolt 1B can be adjusted to apply different force to the spring 10 and the pusher plate 1).
Re-claim 18, Woollams discloses the caliper further comprises an adjustment bolt connected to the caliper and engaging the adjustable spring, the adjustment bolt being movable with respect to the caliper for changing a distance between the adjustment bolt and the pusher plate (note the cap 9 and the adjacent bolt 1B can be adjusted to apply different force to the spring 10 and the pusher plate 1).
Re-claim 19, Woollams discloses a nut threadably engaged with the adjustment bolt so that rotation of the nut changes a position of the adjustment bolt relative to the pusher plate (note the cap 9 and the adjacent bolt 1B can be adjusted to apply different force to the spring 10 and the pusher plate 1).

Claims 17-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Neilsen (US 3,791,492). 
Regarding claim 17, Neilsen discloses a brake caliper (fig. 1) for selectively applying a braking force to a rotor (D), the braking caliper comprising: 
a mount (4) for attaching to a fixed surface to support the brake caliper; 
a caliper (1) connected to the mount for movement relative to the mount, the caliper including, 
a brake frame (14), 
a first brake pad (6, 17) affixed to the brake frame, 
a pusher plate (19) supported by the caliper and movable with respect to the remainder of the caliper, 
a second brake pad (6,26) connected to the pusher plate for conjoint movement with the pusher plate with respect to the remainder of the caliper, the second brake pad (6, 26) being arranged in generally opposing relationship with the first brake pad (6, 17) for engaging and braking opposite sides of the rotor, 
an adjustable spring (23) engaging the pusher plate for urging the pusher plate to move toward the first brake pad.
Re-claim 18, Neilsen discloses the caliper further comprises an adjustment bolt (20) connected to the caliper and engaging the adjustable spring (23), the adjustment bolt being movable with respect to the caliper for changing a distance between the adjustment bolt and the pusher plate.
Re-claim 19, Neilsen discloses a nut (12) threadably engaged with the adjustment bolt (20) so that rotation of the nut changes a position of the adjustment bolt relative to the pusher plate.
Re-claim 20, Neilsen discloses a holding bolt attached to the pusher plate (19) and engaging the adjustable spring, the holding bolt having an end spaced from an end of the adjustment bolt.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harold (US 3,618,714) in view of Schneider (AT 392524 B).
Regarding claims 8-11, Harold discloses all claimed limitations as set forth above but fails to disclose at least one linear bearing as recited in the claims.  However, Schneider discloses a floating brake caliper comprising a linear bearing (note the bearing shown in fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the brake caliper device of Harold with a linear bearing as taught by Schneider will further support the caliper and allow the caliper to be adjusted efficiently.  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Becocci 6,161,658) in view of Schneider (AT 392524 B).
Regarding claims 8-11, Becocci discloses all claimed limitations as set forth above but fails to disclose at least one linear bearing as recited in the claims.  However, Schneider discloses a floating brake caliper comprising a linear bearing (note the bearing shown in fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the brake caliper device of Becocci with a linear bearing as taught by Schneider will further support the caliper and allow the caliper to be adjusted efficiently.  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woollams (US 6,386,339 B1) in view of Schneider (AT 392524 B).
Regarding claims 8-11, Woollams discloses all claimed limitations as set forth above but fails to disclose at least one linear bearing as recited in the claims.  However, Schneider discloses a floating brake caliper comprising a linear bearing (note the bearing shown in fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the brake caliper device of Woollams with a linear bearing as taught by Schneider will further support the caliper and allow the caliper to be adjusted efficiently.

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            
/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657